Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application, Serial No. 16/861,294 (the ‘294 application) of Serial No. 15/384,241, now U.S. Patent 10,077,399 (the ‘399 patent) which issued with claims 1 and 2 on September 18, 2018.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains patented claims 1 and 2 and newly added claims 3-6.  Claim 1 is directed to a display element comprising a fluorescent compound, claim 2 is directed to a spectrometer, a two-photon absorptive storing device, a laser micro processing apparatus, or a photo dynamic therapy apparatus comprising a fluorescent compound, and claims 3-6 are directed to a fluorescent compound.  Claim 3 is representative:
3.  (New) A fluorescent compound comprising a compound represented by the following Formula 1:

    PNG
    media_image1.png
    184
    305
    media_image1.png
    Greyscale

wherein R1 is selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl including at least one heteroatom N, O or S;
wherein R2 is selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl including at least one heteroatom N, O or S; a residue of a water-soluble natural compound; and a residue of a water-soluble high molecular organic compound;
	wherein said residue of a water-soluble natural compound is a substituent selected from the group consisting of a monosaccharide, a disaccharide or oligomer thereof, an amino acid or oligomer thereof, and a water-soluble vitamin; and
	wherein said reside of a water-soluble high molecular organic compound is a substituent selected from the group consisting of polyethylene glycol, polypropylene glycol, polyvinyl alcohol, crospovidone, polyvinylpyrrolidone, PVP-PVA, polyol, and dendrimer.



35 U.S.C. § 251
I.	Claims 3-5 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not 
The ‘241 application, as filed, contained claims 1-5.  Claims 1-5 read as follows (emphasis added):
1. A fluorescent compound comprising a compound represented by the following Formula 1:

    PNG
    media_image2.png
    181
    233
    media_image2.png
    Greyscale

wherein, R1 and R2 are independently selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl comprising:
	at least one heteroatom N, O or S;
	a residue of a water soluble-natural compound;
	a residue of a water-soluble polymer; or
	a residue of a water-soluble high molecular organic compound, provided that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a residue of a water-soluble polymer or a residue of a water-soluble high molecular organic compound, said water-soluble natural compound, water-soluble polymer or water-soluble high molecular organic compound selected from a group consisting of monosaccharide, disaccharide, oligosaccharide, polyethylene glycol, polypropylene glycol, PVA, crospovidone, PVP and PVP-PVA
wherein the compound is fluorescent.

2. The fluorescent compound according to claim 1, wherein the compound is represented by the following Formula 2:

    PNG
    media_image3.png
    210
    217
    media_image3.png
    Greyscale


3. The fluorescent compound according to claim 1, wherein R1 is hydrogen atom.

4. A display element comprising a fluorescent compound represented by the following Formula 1:

    PNG
    media_image2.png
    181
    233
    media_image2.png
    Greyscale

wherein, R1 and R2 are independently selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl comprising:
	at least one heteroatom N, O or S;
	a residue of a water soluble-natural compound;
	a residue of a water-soluble polymer; or
	a residue of a water-soluble high molecular organic compound, provided that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a residue of a water-soluble polymer or a residue of a water-soluble high molecular organic compound, said water-soluble natural compound, water-soluble polymer or water-soluble high molecular organic compound selected from a group consisting of monosaccharide, disaccharide, oligosaccharide, a water-soluble vitamin, polyethylene glycol, polypropylene glycol, PVA, crospovidone, PVP and PVP-PVA.

5. A spectrometer, a two-photon absorptive storing device, a laser micro processing apparatus, or a photo dynamic therapy apparatus, comprising a fluorescent compound represented by the following Formula 1:

    PNG
    media_image2.png
    181
    233
    media_image2.png
    Greyscale

wherein, R1 and R2 are independently selected from the group consisting of a hydrogen atom; straight-chain or branched C1-C10 alkyl; C1-C10 alkylcarbonyl; C3-C6 cycloalkyl; C6-C30 aryl; and C5-C30 heteroaryl comprising:
	at least one heteroatom N, O or S;
	a residue of a water soluble-natural compound;
	a residue of a water-soluble polymer; or
	a residue of a water-soluble high molecular organic compound, provided that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a residue of a water-soluble polymer or a residue of a water-soluble high molecular organic compound, said water-soluble natural compound, water-soluble polymer or water-soluble high molecular organic compound selected from a group consisting of monosaccharide, disaccharide, oligosaccharide, a water-soluble vitamin, polyethylene glycol, polypropylene glycol, PVA, crospovidone, PVP and PVP-PVA.

In the non-final Office Action dated February 7, 2018, the examiner rejected claims 1-3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rodriguez-Bernaldo de Quiros.  Claims 4-5 were indicated as allowed.
Claims 1-3 were canceled by patent owner in the response filed May 5, 2018.  Claims 4 and 5 subsequently issued as claims 1 and 2 of the ’399 patent. 
The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent.  Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.  Claims 3-5 of the ‘294 application are of the same scope, or broader, than canceled claims 1-3 of the ‘241 application.  Specially, claims 3-5 do not require “that at least one of R1 and R2 represents a residue of a water-soluble natural compound, a residue of a water-soluble 

35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


II.	Claims 3-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Rodriguez-Bernaldo de Quiros (J. Sep. Sci. 2007, 30, 1262-1266) for the same reasons as cited in the ‘241 application (which are repeated here).
	Rodriguez-Bernaldo de Quiros teaches a method wherein a solution of piceid was irradiated at 360 nm for 20 min.  See page 1263, Section 2.2.
	Rodriguez-Bernaldo de Quiros does not teach that a compound of Formula 1 was identified, but the process used by Rodriguez-Bernaldo de Quiros inherently produced a 

Allowable Subject Matter
Claims 1, 2 and 6 are allowed.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,077,399 is or 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991